DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion in the claims of the limitations directed to a vibration isolator positioned in the aperture as claimed in claim 1 (see Examiner’s Amendment below) and an inflatable bushing as claimed in claims 12 and 14. Such limitations, in combination with the rest of the limitations of the claims, are not disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-10 and 13 directed to a species non-elected without traverse.  Accordingly, claims 8-10 and 13 have been cancelled.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Neil Miles on 7/13/2022.
The claims of the application have been amended as follows: 
A subassembly for a vehicle, the subassembly comprising: 
a chassis assembly; 
a front body module attachable to a forward portion of the chassis assembly, the front body module including a side portion thereof which extends outwardly beyond the chassis in a transverse direction; and characterised in that 
a stay is provided which extends transversely outwardly from the chassis assembly to support the side portion, wherein 
one of the front body module or the stay is provided with a connecting member which extends in a substantially longitudinal direction and the other of the stay or front body module is provided with corresponding longitudinally aligned aperture for receiving the connecting member in use to support the side portion of the front body module; and
a vibration isolator positioned in the aperture.

The subassembly of claim 1, wherein the stay comprises an aperture and the connecting member is a rearwardly projecting member on the front body module comprising a pin configured to be received in the aperture.

The subassembly of claim 2, wherein the aperture is generally aligned with the longitudinal direction of the chassis such that in use the pin is inserted into the aperture by relative longitudinal movement between the chassis and front body module.

(Cancelled)

The subassembly of claim 2, wherein the vibration isolator comprises an inflatable member disposed between the aperture and pin.

The subassembly of claim 5, wherein the inflatable member comprises an annular bushing.

The subassembly of claim 5, wherein the pin and aperture are provided with concave surfaces which, in the assembled position are opposed to provide an annular recess for the inflatable member.

(Cancelled)

(Cancelled)

(Cancelled)

The subassembly of claim 1, wherein the subassembly resides in a truck, and the side portion of the front body module includes a step.

A vibration isolating support for a vehicle structure, the support comprising: a first component having an aperture and a second complimentary component having a pin configured to be received within the aperture; and characterised in that an inflatable bushing is disposed between the aperture and the pin.

(Cancelled)

A method of manufacturing a vehicle subassembly, the subassembly comprising a chassis and a body module configured to be attached to a forward portion of the chassis assembly, and characterised in that the method comprises: positioning a connecting member on one of the body module or chassis within an aperture of a support of the other of the chassis or body module; providing an inflatable bushing between the connecting member and aperture; and inflating the inflatable bushing.

The subassembly of claim 1, wherein the vibration isolator comprises a deformable vibration isolator.

The subassembly of claim 1, wherein the vibration isolator dampens vibrations between the stay and the connecting member.

The subassembly of claim 1, wherein the vibration isolator filters vibrations between the stay and the connecting member.

The subassembly of claim 1, wherein the vibration isolator reduces rigidity of the support of the side portion of the front body module provided by the stay and the connecting member.

The subassembly of claim 1, wherein the vibration isolator softens a connection of the stay and the connecting member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612